PER CURIAM.
We reverse the summary judgment entered in favor of the defendant on the plaintiffs common law claim of bad faith in settling an insurance policy. We do this because there are genuine issues of material fact which preclude entry of judgment as a matter of law. See Hartford Accident & Indem. Co. v. Mathis, 511 So.2d 601, 602 (Fla. 4th DCA 1987) (sufficient evidence from which the jury could have found a breach of the insurer’s duty of good faith).
We affirm the denial of the motion to dismiss the plaintiffs common law action. We disagree that section 624.155 preempted the common law action for bad faith in settling an insurance policy claim. We are of the opinion that the legislature did not intend to limit the common law remedy in any way, but only intended to expand it to cover an insurer’s bad faith refusal to settle an insured’s first party claim.
REVERSED IN PART; AFFIRMED IN PART.
HERSEY, C.J., LETTS, J., and WALDEN, JAMES H. (Retired), Associate Judge, concur.